EXHIBIT 23.2 K. BRIAN PYBUS, CPA, P.A. CERTIFIED PUBLIC ACCOUNTANT AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS 818 U.S. HIGHWAY ONE, SUITE 8 FLORIDA INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS NORTH PALM BEACH, FLORIDA 33408 PHONE (561) 282-1870 FAX (561) 282-1871 www.pybuscpa.com November 9, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the registration statement on Form S-8 of our report dated September 23, 2010 and the audited financial statements for Healthient, Inc. for the fiscal years ended June 30, 2010 and for the period from April 29, 2009 (Inception) to June 30, 2009. /s/ K.BRIAN PYBUS, CPA, P.A. K. Brian Pybus, CPA, P.A. North Palm Beach, Florida
